DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al (US 2017/0301563).
Wu et al teaches a wafer carrier assembly.
Regarding claim 1:  A chemical mechanical polishing (CMP) apparatus, comprising: a polishing pad 14 on a polishing platen 12 ; a polishing head on the polishing pad, the polishing head (wafer carrier 22) including: a membrane 32 to hold a wafer on the polishing pad, and a polishing slurry feeding line 40  to feed a polishing slurry; and a retainer ring 24 around the membrane and in contact with the polishing pad to prevent detachment of the wafer, the retainer ring including a polishing slurry feeding inlet 402 (see [0036] and  Figs. 2 and 5) connected to the polishing slurry feeding line to feed the polishing slurry onto the polishing pad.  See Figs. 1, 2, 5 and 8 of Wu et al.

Regarding claim 2: The CMP apparatus as claimed in claim 1, wherein: the retainer ring 24 includes a ring-shaped body portion coupled to a bottom portion of the polishing head, and the polishing slurry feeding inlet 402 includes a through-hole penetrating the ring- shaped body portion. See [0036] and Figs. 1, 2, 5 and 8 of Wu et al.

Regarding claim 3:The CMP apparatus as claimed in claim 2, wherein, in a cross-sectional view of the through-hole, a top width of the through-hole is greater than a bottom width of the through-hole.  See the discussion of different diameters of through-holes in [0028] of Wu et al.

Regarding claim 4: The CMP apparatus as claimed in claim 2, wherein the through-hole is provided as a plurality of through-holes along the ring-shaped body portion, the plurality of through-holes being within a same distance from a central point of the ring- shaped body portion.  See the discussion of a plurality of outlets or through holes in [0036] of Wu et al.

Regarding claim 5:The CMP apparatus as claimed in claim 2, wherein the through-hole is provided as a plurality of through-holes along the ring-shaped body portion, the plurality of through-holes being within different distances from a central point of the ring-shaped body portion. See the discussion of different diameters of through-holes in [0028] of Wu et al ,see also the discussion of a plurality of outlets or through holes in [0036] of Wu et al, the dispersion distances are also discussed in [0037] of Wu et al.

Regarding claim 6:The CMP apparatus as claimed in claim 1, wherein the polishing slurry feeding line is in fluid communication with the polishing slurry feeding inlet and the polishing pad, and the polishing slurry includes at least one of an abrasive, a passivator, an oxidizer, and a chelating agent.  The composition of the slurry is a matter of an intended use and does not structurally limit the apparatus of Wu et al. Wu et al is inherently capable of using a slurry composed of at least one of an abrasive, a passivator, an oxidizer, and a chelating agent as claimed. See [0015] and [0023] of Wu et al.

Regarding claim 7: 	The CMP apparatus as claimed in claim 1, wherein the polishing head 22 includes a head body portion 30, the polishing slurry feeding line (lines 41, 42) extending through the head body portion.  See Figs. 1, 2, 5 and 8 of Wu et al.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US 2017/0301563) in view of Kim (US 8,858,302) and Lai et al (US 6,224,472).
The teachings of the prior art of Wu et al were discussed above. 
The prior art fails to teach:
Regarding claim 8:	The CMP apparatus as claimed in claim 1, wherein the retainer ring includes: a ring-shaped body portion coupled to a bottom portion of the polishing head, Atty. Docket No. 249/1222 00 - 29 - a plurality of flow prevention bumps extending from the ring-shaped body portion, the plurality of flow prevention bumps to prevent the polishing slurry from flowing at a contact surface at which the ring-shaped body portion contacts the polishing pad, and a flow groove between adjacent ones of the plurality of flow prevention bumps.  

Regarding claim 9:	 The CMP apparatus as claimed in claim 8, wherein the polishing slurry feeding inlet is through at least one of the flow groove and the plurality of flow prevention bumps.  

The prior art of Kim teaches a retaining ring for CMP where retaining ring 22  is constructed of grooves 34b and minute grooves 34a see abstract see Fig. 9 see col.  9 line 66 -col. 10 line 59. 

The combination of Wu et al and Kim fails to teach the minute grooves are shaped as a bump.
The prior art of Lai et al teaches a retaining ring 50 with grooves 52 where the grooves can be a variety of shapes see col. 10 lines 6-67 to include grooves and/or protrusions. See the bumps in Figs. 12, 13, and 19 of Lai et al.

The motivation to shape the minute grooves as bumps is a matter of design choice in that the shape of grooves affect the flow of the slurry. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to combine the teachings of Wu et al and Kim, and Lai et al to provide a retaining ring with grooves and bumps to affect the flow regime of the slurry. Thus, it would have been obvious for one of ordinary skill in the art at the time of the invention to combine the teachings of Wu et al with Kim and Lai et al to construct a retaining ring with grooves and flow prevention bumps.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US 2017/0301563) in view of Zuniga et al (US 2008/0119118).
The teachings of the prior art of Wu et al were discussed above.
The prior art fails to teach:
Regarding claim 10:	The CMP apparatus as claimed in claim 1, wherein the retainer ring includes: a first ring-shaped body portion coupled to a bottom portion of the polishing head; and a second ring-shaped body portion coupled to the first ring-shaped body portion and contacting the polishing pad, the polishing slurry feeding inlet includes a through- hole penetrating the first ring-shaped body portion and the second ring-shaped body portion.  

Regarding claim 11:	The CMP apparatus as claimed in claim 10, wherein the first ring-shaped body portion includes a metal material and the second ring-shaped body portion includes a plastic material.  
Regarding claim 12:	 The CMP apparatus as claimed in claim 10, wherein the second ring- shaped body portion includes a mounting groove, the first ring-shaped body portion being mounted in the mounting groove 

The prior art of Zuniga et al teaches CMP apparatus with a carrier head 100 that includes a retaining 200 with a first flexible membrane 100, carrier ring 400, a substrate backing assembly 110 and second flexible membrane 500 see [0036] of Zuniga et al. According to [0038] – [0042] where the retaining ring 200 has an upper (first ring-shaped body portion) and lower portion(second ring-shaped body portion). Where it is recited that the retaining ring 200 has a first ring-shaped body portion 235 made of metal and a second ring-shaped body 234 touching the polishing pad made of plastic, see [0040] – [0042]. See Fig. 2D which illustrates the mounting groove of the second ring-shaped body portion with projection 244 see [0050] with the first ring shaped body portion mounted therein. The motivation to construct the retaining ring of  Wu et al with two portions made of metal and plastic as suggested by Zuniga et al is that the second portion is then more durable and can lessen damage due to wear and tear as it contacts the polishing pad see [0040] of Zuniga et al. The first and second body portions are able to interlock with the mounting groove construction as also suggested by Zuniga et al.

Claims 13, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US 2017/0301563) in view of Pandey et al (US 6,225,224).

The teachings of the prior art of Wu et al were discussed above. 
The prior art fails to teach:
Regarding claim 13:	The CMP apparatus as claimed in claim 1, wherein the polishing slurry feeding line includes first and second auxiliary polishing slurry feeding lines connected to different slurry sources, both the first and second auxiliary polishing slurry feeding lines extending through the polishing head.  

Regarding claim 15: 	A chemical mechanical polishing (CMP) apparatus, comprising: a polishing pad on a polishing platen; a polishing head on the polishing pad, the polishing head including: a membrane to hold a wafer on the polishing pad, and a polishing slurry feeding line having a first auxiliary polishing slurry feeding line to feed a first auxiliary polishing slurry and a second auxiliary polishing slurry feeding line configured to feed a second auxiliary polishing slurry; and  Atty. Docket No. 249/1222 a retainer ring around the membrane and in contact with the polishing pad to prevent detachment of the wafer, the retainer ring including first and second auxiliary polishing slurry feeding inlets connected to the first and second auxiliary polishing slurry feeding lines, respectively.  

Regarding claim 16:	The CMP apparatus as claimed in claim 15, wherein the first auxiliary polishing slurry fed through the first auxiliary polishing slurry feeding line is connected to a first slurry source, and the second auxiliary polishing slurry fed through the second auxiliary polishing slurry is connected to a second slurry source different from the first slurry source.  

Regarding claim 17: 	The CMP apparatus as claimed in claim 15, wherein: the retainer ring includes a ring-shaped body portion coupled to a bottom portion of the polishing head, the first auxiliary polishing slurry feeding inlet includes a first through-hole penetrating the ring-shaped body portion, the first through-hole being provided as a plurality of first through-holes spaced apart from each other along the ring-shaped body portion, and the second auxiliary polishing slurry feeding inlet includes a second through- hole penetrating the ring-shaped body portion, the second through-hole being provided as a plurality of second through-holes spaced apart from each other along the ring- shaped body portion.  

Regarding claim 18: 	The CMP apparatus as claimed in claim 15, wherein the polishing head includes a head body portion, and the first and second auxiliary polishing slurry feeding lines are in the head body portion.  
Regarding claim 20:	A chemical mechanical polishing (CMP) apparatus, comprising: a polishing pad on a polishing platen; a first polishing slurry feeding line to feed a first polishing slurry onto the polishing pad; a polishing head including a membrane to hold a wafer on the polishing pad and a second polishing slurry feeding line to feed a second polishing slurry; and a retainer ring around the membrane and in contact with the polishing pad to prevent detachment of the wafer, the retainer ring having a polishing slurry feeding inlet around the wafer and in contact with the second polishing slurry feeding line.

The prior art of Pandey et al teaches a system for dispensing polishing liquid during CMP where a plurality of processing fluid sources A, S, and I  as illustrated in Fig. 5 with respective process fluid lines/feeding inlets see columns 9-14. The motivation to modify the apparatus of Wu et al as modified by Pandey et al with a plurality of polishing fluid sources, inlets and feed lines to provide structure to allow for process fluids that remain separate until the point of use. Thus, it would have been obvious for one of ordinary skill at the time of the claimed invention to further modify the apparatus of Wu et al as modified by Pandey et al with a plurality of polishing fluid sources, inlets and feed lines as suggested by Pandey et al.

Claim 14  is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US 2017/0301563) in view of Pandey et al US 6,225,224) as applied to claims 13, 15-18, and 20 above and in further view of Jung GI et al (KR 2001-019987 using the Machine Generated English Translation provided herewith).

The teachings of the prior art of Wu et al as modified by Pandey et al were discussed above. 
The prior art fails to teach:
Regarding claim 14: 	The CMP apparatus as claimed in claim 1, further comprising an additional polishing slurry feeding line external to the polishing head and directly facing the polishing pad, the polishing slurry feeding inlet connecting the polishing slurry feeding line to the polishing pad.  

The prior art of Jung GI features a cleaning apparatus for the polishing head for polishing a wafer where the CMP apparatus features a polishing 22, polishing head 30, with a retaining ring 32 with slurry feed inlets and outlets 32a. Jung GI provides a polishing liquid(slurry) supplying pipe 72 that is external to the polishing head see the abstract and provided Figure.
	The motivation to further modify the apparatus resulting from the combined teachings of Wu et al and Pandey et al is that the external feed line allows for an additional slurry source and line to be provided independently (even at a different pressure and flow rate) and at a desired location and angle than the slurry provided at the polishing head. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to further modify the apparatus resulting from the combined teachings of Wu et al and Pandey et al is that the external feed line allows for an additional slurry source and line to be provided independently (even at a different pressure and flow rate) and at a desired location and angle than the slurry provided at the polishing head as suggested by Jung GI.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US 2017/0301563) in view of Pandey et al US 6,225,224) as applied to claims 13, 15-18 and 20 above and in further view of Kim (US 8,858,302) and Lai et al (US 6,224,472).
The teachings of the prior art of Wu et al as modified by Pandey et al were discussed above.

The modification fails to teach:
 The CMP apparatus as claimed in claim 15, wherein: the retainer ring includes a ring-shaped body portion coupled to a bottom portion of the polishing head, the ring-shaped body portion includes a flow groove through which the first and second auxiliary polishing slurries flow at a contact surface at which the ring-shaped body portion contacts the polishing pad, and a flow prevention bump to prevent the first and second auxiliary polishing slurries f-rom flowing, and the first and second auxiliary slurry feeding inlets are in at least one of the flow groove and the flow prevention bump.  

The prior art of Kim teaches a retaining ring for CMP where retaining ring 22  is constructed of grooves 34b and minute grooves 34a see abstract see Fig. 9 see col.  9 line 66 -col. 10 line 59. 

The combination of Wu et al and Kim fails to teach the minute grooves are shaped as a bump.

The prior art of Lai et al teaches a retaining ring 50 with grooves 52 where the grooves can be a variety of shapes see col. 10 lines 6-67 to include grooves and/or protrusions. See the bumps in Figs. 12, 13, and 19 of Lai et al.

The motivation to shape the minute grooves as bumps is a matter of design choice in that the shape of grooves affect the flow of the slurry. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to combine the teachings of Wu et al as modified by Pandey et al and Kim, and Lai et al to provide a retaining ring with grooves and bumps to affect the flow regime of the slurry. Thus, it would have been obvious for one of ordinary skill in the art at the time of the invention to combine the teachings of Wu et al as modified by with Kim and Lai et al to construct a retaining ring with grooves and flow prevention bumps.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Donohue (US 6,821,192) teaches a retaining ring in CMP where a retaining ring has a membrane 104 and retaining ring 110 see col. 9 lines 5-18 where it is recited that the retaining ring has an upper portion made of metal and a lower portion touching the polishing pad made of plastic.
	Venigalla et al (US 2007/0049184) teaches a retaining ring structure 214 with protrusions 216 see [0018].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716